Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00264-CR

                                        EX PARTE Kyle MILLER

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 30, 2014

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On April 21, 2014, relator Kyle Miller filed a pro se petition for writ of habeas corpus

requesting that this court order his release on bail pending the appeal of his conviction and

sentence. Miller was convicted of murder and sentenced to eight years’ incarceration by a jury in

December 2013. 2

           This court, as an intermediate court of appeals, is not authorized to grant the relief

requested. In criminal matters, an intermediate court of appeals has no jurisdiction to consider an

original application for writ of habeas corpus. TEX. CONST. art. V, §§ 5, 6; Chavez v. State, 132
S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497,



1
  This proceeding arises out of Cause No. 2011CR5502, styled The State of Texas v. Kyle Miller, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
2
  Miller’s direct appeal of his judgment of conviction and sentence was initiated in January 2014 and is presently
pending before this court in Appeal No. 04-14-00041-CR, styled Kyle Miller v. The State of Texas.
                                                                                  04-14-00264-CR


500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas

corpus are the Texas Court of Criminal Appeals, district courts, and county courts. See TEX. CODE

CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, the petition for writ of habeas is dismissed

for lack of jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-